PER CURIAM.
Plaintiff brought this action to recover under an insurance policy the value of goods lost by a burglary of plaintiff’s home. The case was tried by the court sitting without a jury. The court found for the plaintiff and entered judgment in the amount of $6,949.45. Defendant appeals.
*345Defendant.contends that the.alleged burglary did not occur, that plaintiff included in the proof of loss an item that plaintiff did not own, and that he systematically overstated the value of the items that were actually lost, all of this with the intent to defraud defendant. These were factual questions which the court resolved in favor of plaintiff. Defendant contends that the evidence so strongly points to plaintiff’s wrongdoing that we should hold as a matter of law that plaintiff was barred from recovery under the policy. We do not put this interpretation on the evidence.
We are of the opinion that the trial judge could reasonably have found that plaintiff was not guilty of an intended falsification in any respect.
The judgment is affirmed.